Citation Nr: 0418319	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  98-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of laryngeal cancer, secondary to asbestosis.

2.  Entitlement to an initial compensable rating for 
pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active service from October 1957 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appellant disagreed and this appeal ensued.  

The Board remanded the case in February 2000 for further 
development.  While on remand, the RO granted the claim of 
service connection for residuals of laryngeal cancer 
secondary to asbestosis in a March 2001 rating decision, and 
ultimately assigned an initial evaluation of 10 percent 
effective from the date of claim.  The appellant disagreed 
and perfected an appeal as to this initial rating.  Thus, the 
issues for appellate review are as stated on the title page 
of this decision.  

The appellant testified at a hearing in August 2003 before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002) and to render a decision in this case.  
During the hearing, the veteran submitted additional evidence 
into the record, waiving RO consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From the July 2, 1997, effective date of the grant of 
service connection through June 27, 2000, the veteran's 
pulmonary asbestosis has been manifested by clinical findings 
that more nearly approximated a Forced Vital Capacity (FVC) 
of 75- to 80-percent predicted, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66- to 80-percent predicted.

3.  Since June 27, 2000, the veteran's pulmonary asbestosis 
has been manifested by clinical findings showing a FVC of 67 
percent predicted, and he has complained of shortness of 
breath with climbing stairs and prolonged walking.

4.  From June 27, 2000, the veteran's pulmonary asbestosis 
have not been manifested by clinical findings that more 
nearly approximate an FVC of 50- to 64-percent predicted, or 
DLCO (SB) of 40- to 55- percent predicted, or maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  An initial compensable rating assigned for pulmonary 
asbestosis from the July 2, 1997, effective date of the grant 
of service connection through June 26, 2000, is proper, the 
criteria for a higher initial rating have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6833 (2003).

2.  The criteria for a 30 percent rating for pulmonary 
asbestosis, from June 27, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.655(b) and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6833 (2003).

3.  The criteria for a rating in excess of 30 percent for 
pulmonary asbestosis since June 27, 2000, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

In July 1997, the RO received a VA application for benefits 
(VA Form 21-526) prior to the enactment of the VCAA, which 
was signed by the veteran.  The VA Form 21-526 application 
came with instructions informing him of the claims process, 
and the questions on the application requested various 
information regarding the veteran's claim for an initial 
compensable rating for pulmonary asbestosis.  The RO has 
informed the veteran with information relevant to this claim 
as evidenced by the December 1997 notice of decision, the 
statement and supplemental statements of the case, and other 
correspondence of record.  The Board acknowledges that notice 
of VCAA was not provided prior to the initial determination 
and does not advise the veteran to submit to the RO any 
evidence in his possession relevant to the appeal.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, the 
Board does emphasize that this appeal stems from a 1997 claim 
and December 1997 rating decision, both of which pre-date the 
enactment of the VCAA and the promulgation of the 
implementing regulations.  In addition, the correspondence 
does not explain which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  On this point, the Board notes that the veteran has 
provided or authorized the release of certain evidence 
(primarily VA medical evidence), which, as discussed below, 
has been associated with the claims folder.  

In this case, although the RO's correspondence to the veteran 
does not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
RO has properly pursued obtaining all evidence described by 
the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
and non-VA medical records, as authorized by the veteran, and 
VA respiratory examination reports with Pulmonary Function 
Tests (PFT) dated from October 1997, June and July 2000, and 
March 2002.  There is no other indication that relevant 
evidence remains outstanding. In an August 2003 handwritten, 
signed statement, the veteran waived RO consideration of the 
additional evidence and records that he submitted to the 
Board.  The Board notes that this evidence was very pertinent 
evidence, and was discussed at the August 2003 hearing held 
before the undersigned at the RO.  The veteran provided an 
understanding of the necessary evidence for his claim based 
on this testimony at the hearing.  Thus, the Board finds that 
the duty to assist has been satisfied.  38 U.S.C.A. § 5103A.    

II. Pulmonary Asbestosis

Historically, by rating action of December 1997, the RO 
granted service connection and assigned an initial 
noncompensable rating under Diagnostic Code 6833 for 
pulmonary asbestosis from July 2, 1997. 

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case, the veteran's asbestosis has been rated 
according to a general rating formula for interstitial lung 
disease under Diagnostic Code 6833. Under those rating 
criteria, a 10 percent rating is warranted for a Forced Vital 
Capacity (FVC) of 75- to 80-percent predicted, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66- to 80-percent predicted. A 30 
percent rating requires a FVC of 65- to 74-percent predicted, 
or DLCO (SB) of 56- to 65-percent predicted. A 60 percent 
rating requires a FVC of 50- to 64-percent predicted, or DLCO 
(SB) of 40- to 55- percent predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation. A 100 percent rating requires a 
FVC of less than 50-percent predicted, or DLCO (SB) less than 
40-percent predicted, or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
requires outpatient oxygen therapy 38 C.F.R. § 4.97, 
Diagnostic Code 6833.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a 30 percent rating for 
asbestosis is warranted based on the medical evidence of 
record.

An October 1997 VA PFT examination report provides the 
following findings:  an FVC of 83 percent predicted and a 
DLCO (SB) was not provided. This test is incomplete without a 
DLCO (SB) finding, although the FVC results were consistent 
with the rating criteria for no more than the initial 
noncompensable rating.

The Board notes, however, the June 27, 2000, VA PFT 
examination report shows an FVC of 67 percent predicted, 
which meets the criteria for a 30 percent rating.  In this 
regard, the Board finds that that clinical finding is 
consistent with the rating criteria for a 30 percent rating.  

However, no higher schedular rating is assignable since that 
time. A July 2000 VA PFT examination report reveals a DLCO 
(SB) of 96 percent predicted does not warrant a rating in 
excess of 30 percent.  

The clinical findings from March 2002 and thereafter do not 
show a FVC of 50- to 64-percent predicted, or DLCO (SB) of 
40- to 55-percent predicted, or maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation such as to warrant a 60 percent rating under 
Diagnostic Code 6833. 

In reaching this conclusion, the Board has considered the 
holding by the United States Court of Appeals for Veterans 
Claims (Court) in Mittleider v. West, 11 Vet. App. 181 
(1998). The Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition. In the present 
case, the medical evidence of record shows that the veteran 
has been diagnosed with service-connected pulmonary 
asbestosis and nonservice-connected chronic obstructive 
pulmonary disorder (COPD).  In this regard, the Board finds 
that the medical evidence does not clearly differentiate 
these disorders for rating purposes.  Thus, the Board will 
consider all of the veteran's respiratory symptoms to be due 
to his service-connected pulmonary asbestosis.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule. Additionally, 
the Board notes that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the pulmonary asbestosis has reflected so exceptional or 
unusual a disability picture as to meet the criteria for 
invoking the procedures for assignment of any higher 
evaluation on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1). In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  The pulmonary asbestosis has not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards. In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
undertake the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

For all the foregoing reasons, the Board finds that an 
initial compensable rating for the pulmonary asbestosis prior 
to June 27, 2000, must be denied, but that a 30 percent (but 
no higher) rating for that condition, from June 27, 2000, 
should be granted. As regards the questions of a compensable 
rating prior to June 27, 2000, and a rating in excess of 30 
percent since that date, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against assignment of 
any higher evaluation during either period, that that 
doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

An initial compensable rating for pulmonary asbestosis, from 
July 2, 1997, the effective date of the grant of service 
connection, through June 26, 2000, is denied.

A 30 percent rating for pulmonary asbestosis, from June 27, 
2000, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 30 percent from June 27, 2000, for 
pulmonary asbestosis is denied.


REMAND

This claim for an initial rating for residuals of laryngeal 
cancer, in excess of 10 percent, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the requested action that follows.  VA will notify the 
veteran if further action is required on his part.

1.  With respect to the veteran's claim 
for an initial rating for residuals of 
laryngeal cancer, in excess of 10 
percent, and in light of recent decisions 
issued by the United States Court of 
Appeals for Veterans Claims (Court), the 
RO must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  

?	This includes notifying the 
appellant (1) of the information 
and evidence not of record that 
is necessary to substantiate the 
claims, (2) of the information 
and evidence that VA will seek to 
provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The appellant should also be 
requested to provide any evidence 
in his possession that pertains 
to the claim.  The notice must 
comply with 38 U.S.C.A. 
§ 5103(a), See Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 
Vet. App. 370 (2002), and any 
other applicable legal precedent.  
The RO should allow the 
appropriate period of time for 
response.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since the last VA examination 
in 2000 for his claimed throat disorder.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  When all indicated record development 
has been completed, the RO should arrange 
for an examination of the veteran by an 
appropriate health care provider to 
determine the impairment due to the 
service-connected residuals of laryngeal 
cancer.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner before 
completion of the examination report.  

?	Any further indicated special 
studies should be conducted.  The 
examiner should determine whether 
the veteran has any disabling 
residuals of the laryngeal cancer, 
and, if so, the nature and severity 
of those residuals.

?	The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.    The examiner 
must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in 
a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim is not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case that 
includes all potentially applicable 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



